Citation Nr: 1427650	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) had active service from March 1980 to February 2001. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the St. Petersburg, Florida, RO.  The Board remanded this case in May 2012 for additional development.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran has a current disability of obstructive sleep apnea.

2.  The Veteran had a history of snoring during service.

3.  The Veteran's obstructive sleep apnea is not related to any circumstance of service, to include snoring.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A November 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service, VA, and private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran was afforded a July 2012 medical examination to obtain an opinion as to whether his obstructive sleep apnea was the result of in-service snoring.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board remanded this case in May 2012 to provide the Veteran with a VA examination and medical opinion.  The Veteran was afforded a July 2012 VA examination and opinion, which the Board has determined to be adequate for ratings purposes.  The Board finds that the RO complied substantially with May 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  




II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran was diagnosed with obstructive sleep apnea by a July 2004 polysomnogram at the Naval Hospital in Pensacola, Florida.  The current disability element is satisfied.  Shedden, 381 F.3d at 1167.

The Veteran has reported that people noticed his snoring and complained to him about it while attending Officer Indoctrination School during service in 1989.  See November 2006 Statement in Support of Claim; November 2007 Notice of Disagreement.  He has also reported that his wife had always complained of his snoring.  See November 2006 Statement in Support of Claim.  A November 2008 statement from R.S. who attended the Officer Indoctrination School with the Veteran verified that the Veteran was a loud snorer at the time.  The Board finds these reports competent and credible.  The Board finds that the Veteran was a loud snorer during service.  The in-service incurrence element is satisfied.  Shedden, 381 F.3d at 1167.

The Veteran has not alleged that he has any medical education, experience, or training.  Thus, he is a lay person.  38 C.F.R. § 3.159(a).  His statements are primarily to the effect that people complained of his snoring while he was in service, but that his wife first reported to him that he stopped breathing in his sleep after she developed a medical condition that made her a light sleeper.  The Veteran emphasized in the November 2006 statement that he did not display typical symptoms for sleep apnea during service other than excessive snoring.  This is within the competency of a lay person to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is supported by the evidence in the record.  For example, in a March 1998 physical examination questionnaire, the Veteran denied morning tiredness.  In a November 2000 Report of Medical History, the Veteran denied frequent trouble sleeping.  When he reported a positive history of ear, nose or throat trouble, he indicated that was related to vertigo.  The diagnosis of obstructive sleep apnea was accomplished after a polysomnogram conducted in 2004.  Considering that even medical professionals require sophisticated laboratory equipment to render the diagnosis, the Board finds connecting snoring to sleep apnea to be beyond the competency of a lay person.  Id.  The Veteran has also not specifically reported what he has been told by a doctor.  Thus, the Veteran's statements are not competent lay evidence of a nexus to service.  Id.  

The November 2008 statement from R.S. indicates that R.S. is a medical doctor.  Specifically, R.S. indicates that he was, at the time of the statement, Chair of the Department of Oral and Maxillofacial Surgery/Dentistry at a Naval Medical Center.  R.S. reported that he attended Officer Indoctrination School and was assigned to a dormitory room two doors down from the Veteran.  R.S. also reported that the Veteran's snoring was so loud that he disturbed the sleep of R.S. and R.S.'s roommate.  R.S. also stated that, although he did not directly observe the Veteran's sleep experience, he could "detect periods of apnea."  R.S. acknowledged that snoring alone does not confirm a diagnosis of obstructive sleep apnea, but stated that it was among the "premier signs" of the disease.  While not explicitly stated, the context of the November 2008 statement is that R.S. thought that the Veteran's current sleep apnea was present during service.

The Board acknowledges that R.S. is a medical expert, based on his credentials.  38 C.F.R. § 3.159(a).  However, the Board doubts the credibility of R.S.'s observations.  The July 2012 VA examiner indicated that R.S.'s statement was based on speculation because R.S. never witnessed the Veteran's sleeping pattern.  The Board agrees.  R.S. made reference to apneic episodes, other than snoring, which he was able to detect.  The Board is not certain how R.S. accomplished this from two rooms away in the night with no way to observe the Veteran directly because R.S. failed to describe those episodes.  Given no way to assess whether R.S. made valid observations and the doubt expressed by the VA examiner, the Board finds that the opinion of R.S. to be of lessened probative value.  

The July 2012 VA examination report contains a medical opinion that the Veteran's obstructive sleep apnea is not at least likely as not related to his in-service snoring.  The examiner considered the Veteran's in-service history of snoring.  The examiner also reviewed the Veteran's service treatment records and noted the Veteran's weight on physical examinations at various times, including 193 lbs. in June 1983, 190 lbs. in September 1988, 200 lbs. in March 1998, 205 lbs. in November 2000, and his weight at the July 2012 examination, 212 lbs.  The examiner stated that medical literature related obstructive sleep apnea to aging and increased BMI.  The examiner also listed two sets of risk factors for obstructive sleep apnea, definite risk factors of obesity, craniofacial abnormalities, upper airway soft tissue abnormalities, and potential risk factors of loud snoring, heredity, smoking, and nasal congestion.  Citations were provided.  Given the Veteran's continued aging and weight gain after service, the examiner concluded that the Veteran's current sleep apnea was not related to service, including his in-service snoring.  

The Board has reviewed the service treatment records.  The Veteran did not complain of sleep disturbances such as those listed in the risk factors identified in the July 2012 VA examination report.  The Veteran was seen in October 1993 after falling off a couch while asleep.  The fall resulted in mild sprains of the left knee and ankle.  The Veteran does not argue that this was somehow the result of his obstructive sleep apnea.  The VA examiner also reviewed the record, including the October 1993 note, and found that there were no entries reflecting sleep apnea during service.  Additionally, as noted above, in a March 1998 physical examination questionnaire, the Veteran denied morning tiredness.  In a November 2000 Report of Medical History, the Veteran denied frequent trouble sleeping.  Given the examiner's opinion, the Board finds that this event is not evidence of in-service sleep apnea. 

The Veteran's service treatment records also contain several other weight measurements.  The Veteran weighed 193 lbs. in October 1979 and 190 lbs. in February, June, and December 1984.  The Veteran's weight increased to 201 lbs. in February 1986 and to 210 lbs. May 1986, before declining to 206 lbs. in November 1986 and 207 lbs. in December 1986.  The Veteran's weight dropped again to 190 lbs. by October 1987, but increased again to 204 lbs. in May 1988, 202 in September 1988, 195 lbs. in June 1990, 200 lbs. in January and December 1994, and 202 lbs. in March 2000.  These additional measurements show that the Veteran's weight has, in the long term, trended up consistent with the July 2012 opinion.  

In an October 2012 statement, the Veteran objected to the July 2012 VA opinion , stating the examiner did not accurately portray his weight circumstances.  He insisted that he was within ten pounds of his weight upon entry to the Navy in 1980.  He also reported that his waist was two inches smaller than at service entry and ten inches smaller than his chest measurement.  He reported that his neck measured 16.5 inches, which he thought was below the circumference associated with sleep apnea.  He denied having the "bull neck" typical of a person with sleep apnea.  The Veteran also stated that he was diagnosed with sleep apnea at 46 years of age, which he did not believe was old age.

The Board does not find that the examiner was making derogatory comments about the Veteran, as the Veteran has alleged.  The examiner pointed to increasing weight and did not characterize the Veteran as being obese.  Moreover, the examiner stated that the sleep apnea is associated with aging-not associated with old age.  The Veteran's objections do not, ultimately, reach the facts or rationale of the VA opinion.  The Board finds them unavailing.

In this respect, the records from the sleep evaluation are also instructive.  The Veteran was seen for an evaluation in May 2004, reporting a long history of snoring that had gotten worse.  He also reported that his wife had witnessed apneic episodes.  The Veteran indicated that he had trouble initiating sleep and waking up with headaches.  A polysomnogram was ordered, resulting in the July 2004 diagnosis of obstructive sleep apnea.  

The May 2004 entry is significant in containing both reports of recent worsening of snoring and the first observations of apneic episodes.  The Veteran retired from active service in February 2001.  The timing of post-service worsening and first observation of apneic episodes tends to support the 2012 VA medical opinion that sleep apnea developed after the Veteran's retirement, in other words, as the Veteran aged.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current obstructive sleep apnea was present during service or is related to service.  The Board cannot afford the Veteran's statements or R.S.'s opinion significant probative value for the reasons discussed above.  The July 2012 VA opinion is competent, accurate, based on medical principles, reasoned, and supported by the May 2004 treatment record showing a recent worsening of symptoms and the first observations of apneic episodes.  Thus, it is entitled to great probative value.  Service connection is not warranted on a direct basis.  Shedden at 1167.  

As a final matter, obstructive sleep apnea is not among the "chronic diseases" for service connection purposes.  38 C.F.R. § 3.309(a) (2013).  Consideration of the claim under 38 C.F.R. §§ 3.303(b) and 3.307(a) is not warranted.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


